Case 20-04016-mxm Doc 1 Filed 03/12/20

B1040 (FORM 1040) (12/15)

Entered 03/12/20 17:17:59 Page 1of 43

 

 

 

 

ADVERSARY PROCEEDING COVER SHEET ADVERSARY PROCEEDING NUMBER
(Instructions on Reverse) (Court Use Only)
PLAINTIFFS DEFENDANTS
Burt Lee Burnett U.S. Bank Trust National Association, as Trustee of Cabana

Series III Trust and as Trustee of Chalet Series III Trust, et al

 

ATTORNEYS (Firm Name, Address, and Telephone No.)

Kevin W. Willhelm
PO Box 3536, Abilene, TX 79604
325-692-0900

ATTORNEYS (If Known)
Richard E. Anderson
Anderson Vela, LLP
4920 Westport Drive, The Colony, TX 75056
214-276-1545

 

PARTY (Check One Box Only)

Debtor o USS. Trustee/Bankruptcy Admin
o Creditor oO Other
oO Trustee

PARTY (Check One Box Only)

O Debtor 0 US. Trustee/Bankruptcy Admin
Creditor O Other

0 Trustee

 

 

USCA Section 157, 28 U.S.C. Sections 1331, 1334 &1452(a)

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
State Court Action to enjoin foreclosure and alleged violations of 15 U.S.C. Section 1692, 12 U.S.C Sections 2601-2617, along with bankruptcy related claims and matters under Title 11,28

 

NATURE OF SUIT

(Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

 

FRBP 7001(1) — Recovery of Money/Preperty
O 11-Recovery of money/property - §542 tumover of property
O 12-Recovery of money/property - §547 preference
13-Recovery of money/property - §548 fraudulent transfer
2] 14-Recovery of money/property - other

FRBP 7001(2) — Validity, Priority or Extent of Lien
21-Validity, priority or extent of lien or other interest in property

FRBP 7001 (3) — Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
41-Objection / revocation of discharge - §727(c),(d),(e)

FRBP 7001(5) — Revocation of Confirmation
51-Revocation of confirmation

FRBP 7001(6) — Dischargeability
66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
62-Dischargeability - §523(a)(2), false pretenses, false representation,
actual fraud
O 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FRBP 7001(6) — Dischargeability (continued)
61-Dischargeability - §523(a)(5), domestic support
O 68-Dischargeability - §523(a)(6), willful and malicious injury
C1 63-Dischargeability - §523(a)(8), student loan
O 64-Dischargeability - §523(a)(15), divorce or separation obligation
(other than domestic support)
OC 65-Dischargeability - other

FRBP 7001(7) — Injunctive Relief
71-Injunctive relief — imposition of stay
O 72-Injunctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
81-Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other
1] ss-stPa Case— 15 U.S.C. §§78aaa etseq.
02-Other (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

O Check if this case involves a substantive issue of state law

0 Check if this is asserted to be a class action under FRCP 23

 

o Check if a jury trial is demanded in complaint

 

Demand $ damages over $200,000. and injunctive relief

 

Other Relief Sought

 

 

 
Case 20-04016-mxm Doc 1 Filed 03/12/20 Entered 03/12/20 17:17:59 Page 2 of 43

B1040 (FORM 1040) (12/15)

 

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

 

 

 

 

 

NAME OF DEBTOR Burt Lee Burnett BANKRUPTCY CASE NO. — 17-42678
DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE
Northern District of Texas Ft. Worth Mark X. Mullin
RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF DEFENDANT ADVERSARY
PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING | DIVISION OFFICE NAME OF JUDGE

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

 

DATE | PRINT NAME OF ATTORNEY (OR PLAINTIFF)
Sf fee ZN
fe 7

INSTRUCTIONS

 

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 
CASE LA AGH PikiiM DIRE ABE ERY 2A/ZA 9 EmMAtereeW2A/2A 618 B38D9 Paagye ofot1

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

 

FORT WORTH DIVISION
IN RE: §
§ CASE NO. 17-42678
BURT LEE BURNETT §
§
Debtor, § Chapter 7
BURT LEE BURNETT -
Plaintiff
VS. ADVERSARY NO.

U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF CABANA,
SERIES ITI TRUST AND AS TRUSTEE
OF CHALET SERIES II TRUST; CABANA;
SERIES ITI TRUST; CHALET SERIES III,
FINANCIAL SERVICES; MTGLQ;
INVESTORS, L.P.; AND FIRST HOUSTON
MORTGAGE, LTD.

Defendants,

Lr LP LI LI LP LP LP LI LP LP LP LI LP LI

(Removed from the 350" Judicial District Court,
Taylor County, Texas, Cause No. 12016-D)

NOTICE OF REMOVAL

Defendants U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF

CABANA SERIES II] TRUST (CABANA SERIES III TRUST); U.S. BANK AND TRUST

NATIONAL ASSOCIATION, AS TRUSTEE OF CHALET SERIES II TRUST (CHALET

SERIES III TRUST); SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

(“Defendants”) respectfully notify the Court pursuant to 28 U.S.C. §§ 157, 1331, 1334, 1441 &

1452(a), In Re: Order of Reference of Bankruptcy Cases, Misc. Order No. 33 (N.D. Tex. August

3, 1984) and Rule 9027 of the Federal Rules of Bankruptcy Procedure that each has this day

removed this action from the 350" Judicial District of Taylor County, Texas to this Court. In

support of such removal, Defendants state as follows:

 

NOTICE OF REMOVAL - Page 1 of 7
CASE LA AGH PikiiM DIRE ABE eR WAZA 9 EmAtereeW2A/2A 618 B39 Paagyeé ofot1

THE STATE COURT ACTION AND FACTS SUPPORTING REMOVAL

1. On December 2, 2019, Plaintiff sued Defendants in Cause No. 12016-D in the
350" judicial District Court of Taylor County, Texas (the “State Court Action”)! related to
claims involving real property included in the bankruptcy estate and the transfer thereof and
related to the validity of enforcement of the underlying mortgage’. Furthermore, Plaintiff makes
claims of fraud, fraudulent conveyances, and misrepresentation based on the alleged actions or
inactions of various defendants related to the real property included in the bankruptcy estate,
which constitute claims or causes of action owned by bankruptcy estate or subject to bankruptcy
court administration of the bankruptcy estate®. Plaintiff makes claims against Defendants, one of
which is the holder of the mortgage lien, based upon allegations of violations of the Federal Fair
Debt Collections Practices Act 15 U.S.C. Section 1692 and provisions of the underlying
mortgage relating to the Real Estate Settlement Procedures Act, 12 U.S.C. Sections 2601-2617,
along with bankruptcy related claims or matters under Title 11 (Bankruptcy). These related
bankruptcy claims arise under Section 157, including but not limited to Section 157(b)(1) &
(b)(2) (A) (‘matters concerning the administration of the estate”); (C) (“ counter claims by the
estate against persons filing claims against the estate”); (G) (“ motions to terminate, annual, or
modify the automatic stay”); (H) (“proceedings to determine, avoid, or recover fraudulent
conveyances’); (K)(“determinations of the validity, extend, or priority of liens”) & (O)(“other
proceedings affecting the liquidation of the assets of the estate or the adjustment of debtor-

creditor or the equity security holder relationship...”) and such claims are removable under 28

 

' Plaintiff's Verified Original Petition, Request for a Temporary Restraining Order, Application for a Temporary
Injunction and Application for a Permanent Injunction filed on 12/2/2019

* It is requested that the Court take judicial note of the Bankruptcy Docket for 17-42678, including the claims
register.

> Plaintiff in the State Court Action also alleges that various defendants failed to notify the bankruptcy trustee of the
notice and transfer of the underlying note and mortgage, including failing to file a Proof of Claim in the Bankruptcy
proceeding.

 

NOTICE OF REMOVAL - Page 2 of 7
CASE LAA PikiiM DIRE ABE ERY 2A/ZA 9 EmatereeW2A/2A 618 B39 Paagye sict1

U.S.C. Sections 1334 &, 1452(a).

2. This case is a civil action based on a federal question. A civil action is based on a
federal question when it “aris[es] under the Constitution, laws, or treaties of the United States.”
28 U.S.C. § 1331. In addition, this case is also removable under 28 U.S. C. §§ 1334 & 1452(a)
since the State Court Action is a civil proceeding arising under Title 11, or arising in or related to
cases under Title 11.

PROCEDURAL REQUIREMENTS

3. In compliance with Rule 9027 of the Federal Rules of Bankruptcy Procedure
and N.D. Bankruptcy Local Rule 9027-1(a), this case is removed to this Court. See 28
U.S.C.A. §§ 157(b)(2)(A)(C),(G)(H)(K) & (O) (Core Proceedings). See In Re: Order of
Reference of Bankruptcy Cases, Misc. Order No. 33 (N.D. Tex. August 3, 1984). The
Defendants, the parties removing the State Court Action, consent to the entry of final orders
or judgment by the bankruptcy judge.

4. Plaintiff's State Court Action was filed on December 2, 2019 and Defendants
became aware of the State Court Action for the first time on December 3, 2019. This notice of
removal is filed within 30 days of Defendants’ notice of the filing of the State Court Action and
is timely filed under Rule 9027(a)(3) of the Federal Rules of Bankruptcy Procedure since the
State Court Action was commenced after the filing of the above subject bankruptcy.

5. A copy of this Notice of Removal has been served on all parties to the
removed action as required by Rule 9027(b) of the Federal Rule of Bankruptcy Procedure.

6. Pursuant to Rule 9027(b) of the Federal Rule of Bankruptcy Procedure and
N.D. Bankruptcy Local Rule 9027-1(c), this Notice of Removal is accompanied by copies of

the following materials:

 

NOTICE OF REMOVAL - Page 3 of 7
CASE LA AGH PikiiM DIRE ABE eR 2A/ZA 9 EmAtereeW2A/2A 618 B39 Paagé afot1

Exhibit “1” Docket Sheet for the State Court Action as of December 11, 2019;

Exhibit “2” All process and pleadings filed in the State Court Action, including
the Original Petition, Letter Request, Citation, Temporary
Restraining Order, Citation TRO, Cash Deposit in Lieu of Bond.
Objection to Visiting Judge and Answer by Defendants;

7. In Compliance with Fed. R. Bank. P. 9027(a)(1), promptly after filing this

notice of removal, the Defendants will file a copy of this Notice with the clerk of the state

court from which the claim or cause of action is removed.

WHEREFORE, Defendants remove this action from the 350" Judicial District of Taylor

County, Texas, to this Court, so that this Federal Court may assume jurisdiction over the case as

provided by law.

Respectfully submitted,

ANDERSON VELA, L.L.P.

4920 Westport Drive

The Colony, Texas 75056
214.276.1545 — Telephone

214. 276.1546 — Facsimile
RVela@AndersonVela.com — E-mail

ATTORNEYS FOR DEFENDANTS

U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
OF CABANA SERIES III TRUST (CABANA SERIES III TRUST);
U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
OF CHALET SERIES IT TRUST (CHALET SERIES II TRUST);
SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

By: 4s/ Richard E. Andersona
RICHARD E. ANDERSON
Texas State Bar No. 01209010
randerson@abvlaw.com — e-mail
RAY L. VELA
State Bar No. 00795075
RVela@AndersonVela.com — E-mail

 

 

NOTICE OF REMOVAL - Page 4 of 7
CASE LA AGH PikiiM DIRE ABE ERY 2A/ZA 9 EmatereeW2A/2A 618 B3D9 Paageé sict1

CERTIFICATE OF SERVICE

I certify that on this the 11" day of December 2019, a true copy of the above document
has been delivered to the following pursuant to the Federal Rules of Civil Procedure for each
party listed below.

FREDERICK DUNBAR, ESQ. 7242 CERTIFIED MAIL RRR & VIA E-MAIL:
BUFFALO GAP ROAD Jrickdunbar2013@gmail.com

ABILENE, TEXAS 79606

ATTORNEY FOR PLAINTIFF BURT

LEE BURNETT

Marcus D. Lewis

Vice President, Loan Management CERTIFIED MAIL RRR
Securities Division

Goldman Sachs

For MTGLQ INVESTORS L.P.;

2001 Ross Ave., Suite 2800

Dallas, Texas 75201

First Houston Mortgage LTD CERTIFIED MAIL RRR
1716 Briarcrest Drive

Bryan, TX 77802

TRUSTEE CERTIFIED MAIL RRR TO ATTORNEY FOR
John Dee Spicer TRUSTEE

900 Jackson Street, Suite 560 Founders

Square

Dallas, TX 75202

BY ELECTRONIC SERVICE TO
Anne Elizabeth Burns

Cavazos Hendricks Poirot, P.C. Suite
570, Founders Square

900 Jackson St.

Dallas, TX 75202-4425

Email: aburns@chfirm.com

By: 4s/ Richard E. Anderson
Richard E. Anderson

 

 

NOTICE OF REMOVAL - Page 5 of 7
CASE LAA Pik DIRE ZBE ERY 2A/ZA 9 EmAtereeW2A/2A 618 B39 Pause eiot1

EXHIBIT 1
STATE COURT ACTION DOCKET AS OF
DECEMBER 11, 2019

 

NOTICE OF REMOVAL - Page 6 of 7
CASE LAA PikiiM DIRE ABE eR WAZA 9 EmAtereeW2A/2A 618 B39 Paage Gict1

 

 

REGISTER OF ACTIONS
Cask No. 12016-D

Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of § Case Type: Other Real Property
Cabana Series Ill Trust and as Trustee of Chalet Series Ill Trust: Cabana § Date Filed: 12/02/2019
Serieslll Trust, Chalet Series Ill Trust; Servis One, Inc. d/b/a BSI Financial § Location: 350th District Court
Services’ MTGLQ Investors, L.P.; and First Houston Mortgage, LTD §

§

ParTY INFORMATION
Lead Attorneys

Defendant U.S. Bank Trust National Association, as

Trustee of Cabana Series Ill Trust and as
Trustee of Chalet Series Ill Trust; Cabana
Series Ill Trust; Chalet Series Ill Trust; Servis
One, Inc. d/b/a BSI Financial Services, MT

 

 

 

 

 

Plaintiff Burnett, Burt Frederick Dunbar
Retained
325-455-1889(W)
EVENTS & ORDERS OF THE COURT
OTHER EVENTS AND HEARINGS
12/02/2019] Original Petition
12/02/2019] Request
12/03/2019] Citation
U.S. Bank Trust National Association
12/03/2019] Citation
U.S. Bank Trust National Association, as Trustee of Unserved
Cabana Series Ill Trust and
12/03/2019] Temporary Restraining Order
12/03/2019] Citation TRO
12/03/2019] Citation And Temp. Restraining Order
U.S. Bank Trust National Association, as Trustee of Unserved
Cabana Series Ill Trust and
12/03/2019} Cash Deposit in Lieu of Bond
12/10/2019] Objection
Burt Lee Burnett's Objection to Assigned Visiting Judge Mike Freeman Pursuant to Tex.Govt.Code Sec. 74.053
12/11/2019] Request
Request for Copies
12/11/2019] Request
Request for Copy of Cash Deposit in Lieu of Bond filed 12/3/19
12/11/2019] Defendant Original Answer
FINANCIAL INFORMATION
Defendant U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III Trust; Cabana Series III
Trust; Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services, MT
Total Financial Assessment 7.00
Total Payments and Credits 7.00
Balance Due as of 12/11/2019 0.00
12/11/2019] Transaction Assessment 6.00
12/11/2019 U.S. Bank Trust National Association, as Trustee of
Cabana Series Ill Trust and as Trustee of Chalet Series
E-File Payment Receipt # DC-272246 Ill Trust; Cabana Series III Trust; Chalet Series III (6.00)
Trust; Servis One, Inc. d/b/a BSI Financial Services,
MT
12/11/2019] Transaction Assessment 1.00
12/11/2019 U.S. Bank Trust National Association, as Trustee of
Cabana Series Ill Trust and as Trustee of Chalet Series
E-File Payment Receipt # DC-272327 Ill Trust; Cabana Series III Trust; Chalet Series III (1.00)
Trust; Servis One, Inc. d/b/a BSI Financial Services,
MT
Plaintiff Burnett, Burt
Total Financial Assessment 322.00
Total Payments and Credits 322.00
Balance Due as of 12/11/2019 0.00
12/03/2019] Transaction Assessment 310.00

 
Case 249698” Dee 245) FABIAN SEnta RF QB HA/PN To te 5H.29P apagh moar

12/03/2019 | E-File Payment Receipt # DC-271684 Burnett, Burt (310.00)
12/03/2019] Transaction Assessment 12.00
12/03/2019] Payment Receipt # DC-271692 Burnett, Burt (12.00)
Case 249698” Dee 245) FABIAN 1 SEnta RF QB HARD to te 33.29P apagel Dbf41

EXHIBIT 2
PLEADINGS AND ORDERS FROM STATE
COURT ACTION AS OF DECEMBER 11, 2019

 

NOTICE OF REMOVAL - Page 7 of 7
CARSE LA ABHE PRM DRE ABE SAY 2A/ZA 9 EmatereeW2A/2A $46: B3D9 Paageaoictys

Filed 12/2/2019 8:54 PM
Tammy Robinson
District Clerk

Taylor County, Texas
Nicole Dement

CAUSE No, 12016-D

 

Taylor County - 350th District Court

BURT LEE BURNETT DISTRICT COURT

VS.

U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF
CABANA SERIES III TRUST AND
AS TRUSTEE OF CHALET SERIES
III TRUST; CABANA SERIES III
TRUST; CHALET SERIES III TRUST;
SERVIS ONE, INC. D/B/A

BSI FINANCIAL SERVICES; MTGLQ
INVESTORS, L.P.; AND FIRST
HOUSTON MORTGAGE, LTD

IN AND FOR

CO? (OR COR 6G? COR 60D OR? 6G? 4OR COR 60? 60> 60? 46? 60?

TAYLOR COUNTY, TEXAS

 

PLAINTIFF’S VERIFIED ORIGINAL PETITION, REQUEST FOR A
TEMPORARY RESTRAINING ORDER, APPLICATION FOR A TEMPORARY
INJUNCTION AND APPLICATION FOR A PERMANENT INJUNCTION

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES BURT LEE BURNETT, Plaintiff herein, and files this Plaintiffs’ Verified
Original Petition, Request for a Temporary Restraining Order, Application for a Temporary
Injunction and Application for a Permanent Injunction against Defendants U.S. BANK TRUST
NATIONAL ASSOCIATION, AS TRUSTEE OF CABANA SERIES III TRUST AND AS
TRUSTEE OF CHALET SERIES II] TRUST; CABANA SERIES II TRUST; CHALET
SERIES III TRUST; SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, MTGLQ
INVESTORS, L.P.; AND FIRST HOUSTON MORTGAGE, LTD and in support thereof, show
the Court the following:

SERVICE:

Unofficial Copy
CARSE LA ABE PikM DRE ZBE ERY ZAZA 9 Emateree@WdA/2A $46: B3D9 Paager acy

Service of citation is necessary at this time upon U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF CABANA SERIES III TRUST which may be effected with
citation directed to its substitute trustees Terry Browder, Laura Broweder, Marsha Monroe,
Richard E. Anderson, Ray Villa, or Cesar DeLaGarza, at 4920 Westport Drive, The Colony,

Texas 75056, or wherever service may be accomplished.

JURISDICTION AND VENUE:

This lawsuit arises from the conduct of the Defendants in connection with a real estate
transaction between Plaintiff and Defendant First Houston Mortgage, Ltd which occurred on
May 15, 2006. The real property which is the subject of this suit is located in Taylor County
therefore venue is proper pursuant to Texas Civil Practice & Remedies Code Section 15.001.

Furthermore, this is a court of proper jurisdiction because no federal question exists and
complete diversity between the parties fails to exist in this matter. The amount of monetary
damages sought by Plaintiff in this suit is between $200,000 and $1 million. Therefore, this

Court is a court of proper jurisdiction.

FACTS:

1. On May 15, 2006, for the purpose of buying a home, Plaintiff executed a Deed of Trust
and Note (hereinafter “original DOT and Note”) wherein FIRST HOUSTON
MORTGAGE, LTD. (hereinafter “FHM”) as the “Lender” loaned the sum of $400,000 to
Burt Burnett (hereinafter “PLAINTIFF”) as the “Borrower”. The purpose of the loan was

for Plaintiff's purchase of the real property that is located at 24 Winged Foot Circle West

Unofficial Copy
CARSE LA ABHE PikM DRE ABE SAY 2A/ZA 9 EmatereeW2A/2A 646: B3D9 Paagetofctys

Unofficial Copy

in Abilene, Texas. The property is more specifically described as: LOT 7, BLOCK H,
THE FAIRWAYS ADDITION TO THE CITY OF ABILENE, TAYLOR COUNTY,
TEXAS, AS SHOWN BY PLAT RECORDED IN PLAT CABINET 2, SLIDE 294-C,
PLAT RECORDS, TAYLOR COUNTY, TEXAS, SAVE AND EXCEPT 239.63
SQUARE FEET OUT OF THE WEST PART, AS RECORDED IN VOLUME 1927,

PAGE 922, OFFICIAL PUBLIC RECORDS, TAYLOR COUNTY, TEXAS.

. The house and real property upon which it sits have been Plaintiffs’ homestead

continuously since this transaction. In addition to the Original DOT and Note, FHMC.
and Plaintiff entered into an agreement for a $50,000 second loan that was secured by a
separate Deed of Trust and Note between the parties. Apparently, also on May 15, 2006,
FHM assigned its rights under the two Original Deeds of Trust and Notes to
CITIMORTGAGE INC. (herein “CITT’). Thereafter, Plaintiff made payments by both
check and auto drafts to CITI for several years. During that time, Plaintiff consistently
made bi-weekly payments and lump sum payments on the notes to CITI. Plaintiff's
payments were not credited to Plaintiff's outstanding loan amounts or were misapplied by
FHM and/or CITI which constituted a substantial and material breach of the “Application
of Payments or Proceeds” provisions of the Original Deeds of Trust and Notes.
Additionally, Plaintiff was not provided the written notice as required of FHM and any
subsequent assignees pursuant to the “Sale of Note: Change of Loan Servicer” provisions

of the Original Deeds of Trust and Notes.
CARSE LA ABHE Pik DRE ABE SAY 2A/ZA 9 EmatereeW2A/2A 6 46:B3D9 Paageagicty1

Unofficial Copy

3. Thereafter on dates unknown to Plaintiff due to the subsequent assignees failure to provide

the required “Sale of Note: Change of Loan Servicer” written notices of assignments or
purchases of the Plaintiffs’ indebtedness, GREEN TREE and then DITECH FINANCIAL
LLC. (hereinafter “DITECH”) began sending Plaintiff monthly statements requesting
payments on the original indebtedne§s. Based upon such billing, Plaintiff paid these
entities based upon the assumption that they had previously purchased the indebtedness
owed under the original Deeds of Trust and Notes. Plaintiff consistently made bi-weekly
payments and lump sum payments to GREEN TREE and then DITECH. Despite their
representations to Plaintiff to the contrary, neither GREEN TREE nor DITECH possessed
any valid legal interest in Plaintiff's property or any legal right to and payments associated
with the indebtedness under the original Deeds of Trust or Notes. GREEN TREE and
DITECH intentionally misrepresented their legal standing to collect a debt as well as the
intentionally misrepresenting the outstanding amounts owed by Plaintiff. GREEN TREE
and DITECH intentionally failed or refused to credit payments made by Plaintiff to the
outstanding loan amounts under the express terms of the “Application of Payments of
Proceeds” provisions of the Original Deeds of Trust and Notes resulting in economic and
other damages to Plaintiff. These entities acting through their duly authorized
representatives misrepresented their authority to collect a debt which Plaintiff did not owe
to them for their own economic gain to the economic detriment to Plaintiff. Such conduct
constitutes fraud and violations of the federal Fair Debt Collection Practices Act, the
Texas Debt Collections Act and the Texas Deceptive Trade Practices Act. Plaintiff herein
sues for actual, additional, statutory and exemplary damages for such conduct from these

Defendants. Further, Plaintiff has incurred reasonable, customary and necessary
CARSE LA ABHE Pik DRE ABE SAY 2A/ZA 9 EmatereaWdA/2A 6 46:B3D9 Paagedaictys

Unofficial Copy

attorney’s fees and court costs in the past and will continue to do so in the foreseeable

future for which he sues.

. On or about June 30, 2017, Plaintiff filed a Chapter 11 Bankruptcy Petition and listed

DITECH as a secured creditor based upon the information that he possessed at the time.
As stated above, DITECH failed to possess any lawful security interest in Plaintiff’ s
property. So in an attempt to cover up their deceit and continue to defraud and injure
Plaintiff, less that one month later on July 21, 2017, MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. AS NOMINEE FOR FIRST HOUSTON
MORTGAGE, LTD. assigned and conveyed the Original DOT to DITECH. The
attempted assignment is void or voidable as a fraudulent conveyance. In furtherance of
their unlawful and fraudulent activity neither FHM nor DITECH provided notice to
Plaintiff, the Bankruptcy Court or Bankruptcy trustee in violation of the express
provisions of the deeds of trust, notes and U.S. Bankruptcy laws. Apparently, Plaintiff had
been making payments to entities that lacked a valid security interest or Plaintiffs’
indebtedness under the terms of the original Deeds of Trust and Notes for years based
upon the fraud and misrepresentations of the corporate and partnerships named above.
Accordingly, Plaintiff seeks monetary damages for his economic and other injuries along

with attorney’s fees and court costs in this suit.

. On September 7, 2018, without notice to Plaintiff, the Bankruptcy Trustee or the

Bankruptcy Court, DITECH FINANCIAL LLC. BY MISSION GLOBAL, LLC ITS
CARSE LA ABE Pik DRE ABE ERY 2A/ZA 9 EmatereeWA/2A 6462399 Page Agicth1

Unofficial Copy

ATTORNEY-IN-FACT executed an Assignment of Deed of Trust to MTGLQ
INVESTORS, LP. (herein “MTGLQ) wherein DITECH assigned and conveyed all of
DITECH’S interest under the Original Deed of Trust to MTGLQ. Again, Plaintiff
received no written notice of the sale or transfer of debt or legal interest in his homestead
in breach of the express terms of the Original DOT’s and Notes. Further, no required
notice was provided to the Plaintiff, the Bankruptcy Trustee, or the Bankruptcy Court at
any time of the transfer of any interest in Plaintiff's homestead which was an asset of the
Plaintiff's bankruptcy estate. Such conduct was performed intentionally by these
Defendants with actual knowledge of the injury that would result to Plaintiff from such

conduct.

. On January 7, 2019 and again without notice to Plaintiff, the Bankruptcy Trustee or the

Bankruptcy Court, MTGLQ INVESTORS, L.P. (herein “MTGLQ”) executed an
Assignment of Deed of Trust whereby they granted, assigned and transferred to U.S.
BANK TRUST NATIONAL ASSOCIATION (hereinafter “USBTNA”) AS TRUSTEE
OF THE CHALET SERIES III TRUST (herein “CHALET”) all of MTGLQ’s interest,

liens and rights.

. On March 1, 2019, CHALET filed a Motion for Relief from Automatic Stay as to 24

Winged Foot West, Abilene, Texas 79606 and Waiver of Thirty Day Hearing
Requirement. Within the averments in the pleading, Chalet fraudulently represented to the
U.S. Bankruptcy Court the following: “On or about June 30, 2017, Debtor filed a petition

under Chapter 11 of the U.S. Bankruptcy Code. The Bankruptcy case was converted to a
CARSE LA ABHE PRM DRE ABE SAY ZAZA 9 EmtatereeW2A/2A 646: B3D9 Paageai eich

Unofficial Copy

Chapter 7 case on September 7, 2017. At the time of filing the Chapter 11 petition and
subsequent conversion to Chapter 7, Debtor was indebted to Movant pursuant to a Real
Estate Lien Note (the “Note”) executed on May 15, 2006.”

CHALET intentionally misrepresented the date its alleged ownership interest in the
subject property arose in an attempt to avoid the remedies available to Plaintiff as the
debtor which included the remedy of discharge of a portion or all of the alleged
indebtedness owed to CHALET. No entity filed a proper claim of a secured creditor as
required by Bankruptcy law to preserve a creditors lien in real property and the remedies
available to a secured creditor. Quite simply, CHALET misrepresented material facts to
the Court and Plaintiff would rely upon the misrepresentations as true and provide
CHALET with legal interests to property in which it otherwise possessed no interest so
that it could make hundreds of thousands of dollars from the sale of Plaintiff's home to the
detriment of the Plaintiff. Such conduct proximately caused Plaintiff economic and other

harm for which he herein sues along with exemplary damages deemed appropriate by the

jury.

. Six days later, on March 7, 2019, USBTNA AS TRUSTEE OF CHALET SERIES III

TRUST executed an ASSIGNMENT OF DEED OF TRUST conveying CHALET’S
interest, liens and rights to USBTNA AS TRUSTEE OF CABANA SERIES III TRUST.
At no time did USBTNA AS TRUSTEE OF CABANA SERIES II] TRUST file or receive
a motion to lift the bankruptcy stay or perfect any interest or lien in the property or debt

which are the subject of this suit.
CARSE LAA Pik DRE ABE ERY 2A/ZA 9 EmatereeWdA/2A 646: B3D9 Paagargicty1

Unofficial Copy

9,

10.

Over the course of the following months, BSI FINANCIAL SERVICES (herein “BST”)
which is actually SERVIS ONE, INC. (herein “SERVIS”) engaged in a campaign of
unlawful debt collection practices. Their conduct included their misrepresentations of
their authority to collect a debt, the validity of the alleged debt, the alleged amount of the
debt, violations of Texas Debt Collections Act-Texas Finance Code Chapter 392,
violations of the Federal Debt Collections Practices Act, and the Texas Deceptive Trade
Practices Act. Timely statutory notice of Plaintiffs’ claims and the dispute of an alleged
debt have been provided to the Defendants prior to the filing of this pleading. The

property made the basis in this suit belongs to Plaintiff.

ELEMENTS FOR INJUCTIVE RELEIF
Unless this Honorable Court immediately restrains the Defendants, the Plaintiff will suffer
immediate and irreparable injury, for which there is no adequate remedy at law to give
Plaintiff complete, final and equal relief. More specifically, Plaintiff will show the Court

the following:

A. Defendants posted a NOTICE OF FORCLOSURE SALE for the subject
property to be sold between 1:00 p.m. and 4:00 p.m. CST on December 3, 2019
in the Taylor County Courthouse.

B. The harm to Plaintiff is imminent because if the sale occurs the Plaintiffs
home cannot be replaced.

C. This imminent harm will cause Plaintiff irreparable injury in that the Plaintiff
and his family will not only be homeless but will also be unable to replace
their home due to its unique nature.

D. There is no adequate remedy at law which will give Plaintiff complete final
and equal relief because the loss from the sale of Plaintiffs’ property cannot
adequately be compensated by a payment of money damages to cover the
emotional loss of the home of Plaintiff and his family members which include
his wife and two teenage sons.
CARSE LAA Pik DRE ABE EEA 32A/ZA 9 EmatereeWA/2A 6 46:B3D9 Paagedeictys

Unofficial Copy

11.

12.

13.

14.

BOND

Plaintiff contends that bond should be dispensed with given the clear entitlement to relief
and that a hearing will be conducted before the estate sale. However, Plaintiff is willing to
post a reasonable temporary restraining order bond and requests the Court to set such
bond.

REMEDY
Plaintiff has met Plaintiff's burden by establishing each element which must be presented
before injunctive relief can be granted by this Court; therefore Plaintiff is entitled to the

requested temporary restraining order.

Defendants request the Court restrain Defendants, substitute trustees for the Defendants,
the agents that Defendants have retained, or their officers, agents, servants, employees,
successors, assigns, and attorneys from directly or indirectly, conducting a foreclosure and
the sale of the real property locatéd at 24 Winged Foot Circle West, Abilene, Taylor
County, Texas, more fully described as follows: LOT 7, BLOCK H, THE FAIRWAYS
ADDITION TO THE CITY OF ABILENE, TAYLOR COUNTY, TEXAS, AS SHOWN
BY PLAT RECORDED IN PLAT CABINET 2, SLIDE 294-C, PLAT RECORDS,
TAYLOR COUNTY, TEXAS, SAVE AND EXCEPT 239.63 SQUARE FEET OUT OF
THE WEST PART, AS RECORDED IN VOLUME 1927, PAGE 922, OFFICIAL

PUBLIC RECORDS, TAYLOR COUNTY, TEXAS, until further order of the Court.

It is essential that the Court immediately and temporarily restrain Defendants, the
substitute trustees for the Defendants, agents they have retained, or their officers, agents,

servants, employees, successors, assigns, and attorneys from directly or indirectly,
CARSE LAA Pik DRE ABE SAY 2A/ZA 9 EmatereeW2A/2A 6462399 Paagetoictys

Unofficial Copy

15.

conducting the sale of the real property located at 24 Winged Foot Circle West, Abilene,
Taylor County, Texas, more fully described as follows: : LOT 7, BLOCK H, THE
FAIRWAYS ADDITION TO THE CITY OF ABILENE, TAYLOR COUNTY, TEXAS,
AS SHOWN BY PLAT RECORDED IN PLAT CABINET 2, SLIDE 294-C, PLAT
RECORDS, TAYLOR COUNTY, TEXAS, SAVE AND EXCEPT 239.63 SQUARE
FEET OUT OF THE WEST PART, AS RECORDED IN VOLUME 1927, PAGE 922,
OFFICIAL PUBLIC RECORDS, TAYLOR COUNTY, TEXAS, until further order of the
Court, due to lack of compliance by Defendants with the U.S. Bankruptcy Code,
fraudulent pleadings of the Defendants, fraudulent conduct of the Defendants in
attempting to collect a disputed debt, unlawful attempts to revive a security interest in real

property and violations of the federal and Texas collection practices statutes.

In order to preserve the status quo during the pendency of this action, Plaintiff requests
that Defendants, the estate sale agents they retained, or their officers, agents, servants,
employees, successors, assigns, and attorneys from directly or indirectly, conducting the
sale of the real property located at 24 Winged Foot Circle West, Abilene, Taylor County,
Texas, more fully described as follows: : LOT 7, BLOCK H, THE FAIRWAYS
ADDITION TO THE CITY OF ABILENE, TAYLOR COUNTY, TEXAS, AS SHOWN
BY PLAT RECORDED IN PLAT CABINET 2, SLIDE 294-C, PLAT RECORDS,
TAYLOR COUNTY, TEXAS, SAVE AND EXCEPT 239.63 SQUARE FEET OUT OF
THE WEST PART, AS RECORDED IN VOLUME 1927, PAGE 922, OFFICIAL
PUBLIC RECORDS, TAYLOR COUNTY, TEXAS, until further order of the Court, until

further order of this Court.
CARSE LAA PRM DRE ABE SAY ZAZA 9 EmatereeW2A/2A 646: B3D9 Paageroicty1

Unofficial Copy

16.

17.

On final hearing, that the Court permanently enjoin Defendant, the sale agents they have
retained, or their officers, agents, servants, employees, successors, assigns, and attorneys
from directly or indirectly, conducting the sale of the personal or real property located at
24 Winged Foot Circle West, Abilene, Taylor County, Texas, more fully described as
follows: : LOT 7, BLOCK H, THE FAIRWAYS ADDITION TO THE CITY OF
ABILENE, TAYLOR COUNTY, TEXAS, AS SHOWN BY PLAT RECORDED IN
PLAT CABINET 2, SLIDE 294-C, PLAT RECORDS, TAYLOR COUNTY, TEXAS,
SAVE AND EXCEPT 239.63 SQUARE FEET OUT OF THE WEST PART, AS
RECORDED IN VOLUME 1927, PAGE 922, OFFICIAL PUBLIC RECORDS,

TAYLOR COUNTY, TEXAS.

Plaintiff seeks past and future monetary damages for the actual, direct, consequential and
statutory damages as alleged by Plaintiff. Additionally, Plaintiff seeks the additional and
exemplary damages permitted by statute for the violation of federal, State of Texas and the
common law in amounts deemed appropriate by the jury. The amounts of such damages
may exceed $1 million depending on the lengths to which these Defendants continue to
engage in their unlawful and intentional conduct. Plaintiff seeks the recovery of
reasonable, customary and necessary attorney’s fees which Plaintiff has incurred in the

past and in the future for the protection of his rights under the law.

PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully prays that the
Court order the relief requested herein along with all costs of Court and other relief

available to the Plaintiff.
CARSE LAA PRM DRE ZBE SAY 2A/ZA 9 EmatereeWdA/2A 646 B3D9 Paagedaictys

Unofficial Copy

Respectfully submitted,

/s/Rick Dunbar

FREDERICK DUNBAR

Texas Bar No. 24025336

7242 Buffalo Gap Road

Abilene, Texas 79606

Telephone: 325/428.9450
Facsimile: 325/455.1912

e-mail: rickdunbar2013@gmail.com
CARSE LA ABH PikiM DRE ZBE SAY 2A/ZA 9 EmatereeWdA/2A 646: B3D9 Page booths

 

CAUSE NO.
BURT LEE BURNETT DISTRICT COURT
VS.
U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF
CABANA SERIES IIT TRUST AND IN AND FOR

AS TRUSTEE OF CHALET SERIES
It] TRUST; CABANA SERIES III
TRUST; CHALET SERIES III TRUST;
SERVIS ONE, INC. D/B/A

BSI FINANCIAL SERVICES; MTGLQ
INVESTORS, L.P.; AND FIRST
HOUSTON MORTGAGE, LTD

COR KO? “OR “GP COR CO? 80? SOD 60? (OR “Or KOR HOP 60 KO?

TAYLOR COUNTY, TEXAS
VERIFICATION OF BURT LEE BURNETT

Before me, the undersigned authority, on this day personally appeared BURT LEE BURNETT,
personally known to me, who upon first being duly sworn, according to law, upon his oath deposed and
testified as follows:

My name is Burt Lee Burnett. I am over the age of 18 years, am of sound mind, and am fully
competent to testify to the matters testified to herein. I have personal knowledge of the facts stated herein
and they are all true and correct.

The facts, conduct by the Defendants, the character of the my property and the irreparable harm the

. Foreclosure Sale of my property would inflict upon my family and me as set forth in the Original Petition,

Request for a Temporary Restraining Order, Application for a Temporary Injunction and Application for

(MA nh a

a Permanent Injunction are within my personal knowledge 7 are true and correct.

Burt Lee Burnett

Unofficial Copy
CARSE LA ABHE Pik DRE ABE SAY 2A/ZA 9 EmatereeWdA/2A 6 46:B3D9 Paagersicth1

SWORN TO AND SUBSCRIBED BEFORE ME by the said Burt Lee Burnett, on this

day of Decémber,;2019, to certify which witness my hand and seal of office.

Notary Public in 4nd for the State of Texas

     
   
  
   

itl tay,

SO Pe MICHELLE R. REYNA

a fee Notary Public, State of Texas
4 ies Comm. Expires 11-19-2021

ahi Notary ID 10883172

  
 

Fe, ty,

 
  

salay,
e

Si
oy

 

    

 

Unofficial Copy
CHASE LOLS MRM Ae ARE A 2AI2AL 9 EmtAtereOYSAl2A O16 BE9 PauayaDiterayp2n'2e54Pm

District Clerk
Taylor County, Texas
Nicole Dement

Request for Issuance Form

Date: 12-2-19 Payment:

Cause Number:!2016-D

Style of Case: BURT BURNETT VS.

U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CABANA SERIES IIT TRUST
AND AS TRUSTEE OF CHALET SERIES IT TRUST

PLEASE ISSUE:

___x___ Citation (Personal Service) Indicate what to serve with Issuance
Citation by Certified Mail Original Petition
Citation and Temporary Restraining Order TRO,

Citation and Notice of Hearing

Notice of Hearing Indicate who to serve with Issuance

Notice of Hearing for Protective Order Terry Browder, Laura Browder,
Marsha Monroe, Richard E.
Anderson, Ray Villa, or Cesar
DeLaGarza as substitute trustees
of U.S. Bank Trust National
Association, as Trustee of
Cabana Series III Trust and as
Trustee of Chalet Series III Trust

____ Writ of Habeas Corpus/Attachment
____ Citation by Posting /Publication (specify)
Notice of Expunction
___ Abstract ofJudgment Execution (circle) 30, 60, 90 days
_____ Other

Send to Issuance to:
CARSE LA ABE PikM DRE ZBE SAY 2A/ZA 9 EmatereeWA/2A 6 46:B3D9 Paage 2gict41

____ Sheriff of Taylor County
_____ Constable of Taylor County
__ Certified Mail Service
x __ Return to Attorney

Name of Attorney: rickdunbar2013 @gmail.com
_____ Private Process Server

Name of Server:
____ Other Please Specify

/s/Rick Dunbar

 

Signature of Attorney or Person Requesting Issuance
CARSE LA ABHE Pik DRE ABE ERY 32A/ZA 9 EmtatereaWdA/2A 6 46B3D9 Paagedectys

THE STATE OF TEXAS
Case No. 12016-D

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your
attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment may be taken against you.”

TO: U.S. Bank Trust National Association, as Trustee of Cabana Series Ill Trust

Substituted trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray
Villa, or Cesar DeLaGarza

4920 Westport Drive

The Colony, TX 75056

Defendant, GREETINGS:

You are hereby commanded to appear by filing a written answer to the Plaintiff's Verified Original
Petition, Request for a Temporary Restraining Order, Application for a Temporary Injunction and
Application for a Permanent Injunction at or before ten o’clock A.M. of the Monday next after the
expiration of twenty days after the date of service of this citation before the Honorable 350th District Court
of Taylor County, Texas, at the Courthouse of said County in Abilene, Texas.

Said Plaintiffs Petition was filed in said Court, by Frederick Dunbar, 7242 Buffalo Gap Rd Abilene
TX 79606 on December 02, 2019 in this case, numbered 12016-D on the docket of said court, and
styled,

BURT LEE BURNETT VS. U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CABANA
SERIES Ill TRUST AND AS TRUSTEE OF CHALET SERIES Ill TRUST: CABANA SERIESIII TRUST,
CHALET SERIES Ill TRUST; SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES' MTGLQ
INVESTORS, L.P.; AND FIRST HOUSTON MORTGAGE, LTD

The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's Verified
Original Petition, Request for a Temporary Restraining Order, Application for a Temporary Injunction and
Application for a Permanent Injunction accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates hereof, and make due return as the law directs.

Issued and given under my hand and the seal of said Court at Abilene, Texas, on this the 3rd day
of December, 2019.

Attached Per Request of Attorney:

Clerk’s Name and Address:

Tammy Robinson, District Clerk

Taylor County Courthouse

Suite 400

Abilene, Texas 79602 senior

aN OUDLe Wye fUert-pepuy gO ne

Nicole DeMent

    
 
 

gos

“an, * \

Preneuyas®

wanhin
vill Way “M
‘“erngee**

ss sul ¥

-

=
= -
=
Fs
:
>
:
:
‘
:
- .
‘:
= “*.
* *.
i,
%,
“4,

a
CARSE LA DBHE PRM DRE ABE SAW 32A/ZA 9 EmatereaWdA/2A 6 46:B3D9 Paagedoicty1

RETURN OF SERVICE

12016-D 350th District Court

Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust and as Trustee of

Chalet Series Ill Trust: Cabana Series Ill Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services'

MTGLQ Investors, L.P.; and First Houston Mortgage, LTD

Executed when copy is delivered:

This is a true copy of the original citation, was delivered to defendant ,on the day of
,20__..

 

, Officer
County, Texas

By: , Deputy

 

ADDRESS FOR SERVICE:

U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust
Substituted Trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray
Villa, or Cesar DeLaGarza

4920 Westport Drive

The Colony, TX 75056
OFFICER’S RETURN

Came to hand on the day of , 20 , at , o'clock .m., and executed in
County, Texas by delivering to each of the within named defendants in person, a true copy of this

Citation with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiff's Verified

Original Petition, Request for a Temporary Restraining Order, Application for a Temporary Injunction and Application

for a Permanent Injunction at the following times and places, to-wit:

Name Date/Time Place, Course and Distance from Courthouse

 

And not executed as to the defendant(s),

 

The diligence used in finding said defendant(s) being:

 

and the cause or failure to execute this process is:

 

and the information received as to the whereabouts of said defendant(s) being:

 

 

 

 

 

FEES:
Serving Petition and Copy $
Total $
, Officer
County, Texas
By: , Deputy
Affiant

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign
the return. The signature is not required to be verified. If the return is signed by a person other than a sheriff,
constable or the clerk of the court, the return must either be verified or be signed under penalty of perjury and contain
the following statement:

“My name is , my date of birth is , and my address is

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in County, State of , onthe day of

 

Declarant/Authorized Process Server

 

(Id # & expiration of certification)
CARSE LAA Pik DRE ABE SAY 2A/ZA 9 EmatereeW2A/2A $46: B3D9 Paagedeicty1

TEMPORARY RESTRAINING ORDER AND CITATION

THE STATE OF TEXAS
12016-D

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.”

To: U.S. Bank Trust National Association as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III
Trust: Cabana Series III Trust, Chalet Series Ill Trust; Servis One, Inc. d/b/a BSI Financial Services’ MTCLQ
Investors, L.P.; and First Houston Mortgage, LTD

Substituted Trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray Villa, or Cesar
DeLaGarza

4920 Westport Drive

The Colony, TX 75056

WHEREAS, Burt Burnett filed their Original Petition in the 350th District Court of Taylor County, Texas
on 12/02/2019 in Cause No. 12016-D on the docket of said Court, Styled: Burt Lee Burnett VS. U.S. Bank Trust
National Association, as Trustee of Cabana Series III Trust and as Trustee of Chalet Series III Trust: Cabana
Serieslll Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services' MTGLQ Investors, L.P.; and
First Houston Mortgage, LTD as shown by true copy of said petition attached;

AND WHEREAS, the Honorable 350th District Court, Judge of said Court, upon presentation of said
Petition to him/her, entered his Order and Fiat, as shown by a true copy of said Order and Fiat attached;

YOU ARE THEREFORE COMMANDED that you cease and desist from doing each and all of the acts
said Order and Fiat restrains you from doing, AND YOU ARE FURTHER COMMANDED TO OBEY EACH AND
ALL THE TERMS OF SAID ORDER AND FIAT, until pending hearing on such application for temporary
injunction to be held before the Judge of said Court, on 12/13/2019 at 1:30 p.m. in the 350th District Court
Courtroom of the Courthouse of Taylor County, at Abilene, Texas, when and where you will appear and show
cause, if any you have, why injunction should not be issued as prayed for in said Petition, and why the other relief
prayed for therein should not be granted.

KREKKEEKREREREERREREREREREREREREREREREREREEERERERE

YOU ARE FURTHER COMMANDED to appear by filing a written answer to said Petition filed herein, at or
before ten o’clock A. M. of the Monday next after the expiration of twenty (20) days after service of this Citation,
before the 350th District Court of Taylor County, Texas at the Courthouse of said county in Abilene, Texas.

Said Petition was filed on 12/02/2019 in said cause numbered and styled as above, and the nature of said
demand is shown by a true copy of said Petition attached and made a part of this Citation.

The officer executing this Temporary Restraining Order and citation shall promptly serve the same
according to the requirements of law and mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER MY HAND AND THE SEAL OF SAID COURT, at Abilene, Texas on
December 03, 2019.

Issued at the request of:
TAMMY ROBINSON, DISTRICT CLERK
TAYLOR COUNTY COURTHOUSE

  

SUITE 400 amity,
ABILENE, TEXAS 79602 SQeel ag,

By: \ ‘) \ | Q ate Z ” “Gt

icole DeMent; Deputy Fei yas

Ext 3,5

23% ini

24%, of

-

aa
a
at
=
= =
-
2
‘
:
:
.
“.
“2.
%,
4s,

1 PUNTN
tran
CARSELAABHE PRM DRE ZBE ERY 2A/ZA 9 EmatereeWA/2A 6 46:B3D9 Paage booths

RETURN OF SERVICE

12016-D 350th District Court
Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust and as Trustee of Chalet
Series Ill Trust: Cabana Serieslll Trust, Chalet Series III Trust; Servis One, Inc. d/b/a BSI Financial Services’ MTGLQ
Investors, L.P.; and First Houston Mortgage, LTD
Executed when copy is delivered:
This is a true copy of the original citation, was delivered to defendant ,on the day of

,20_..

, Officer

County, Texas

By: , Deputy

 

ADDRESS FOR SERVICE:
U.S. Bank Trust National Association as Trustee of Cabana Series Ill Trust and as Trustee of Chalet Series Ill Trust:
Cabana Series Ill Trust, Chalet Series Ill Trust; Servis One, Inc. d/b/a BSI Financial Services’ MTCLQ Investors, L.P.;
and First Houston Mortgage, LTD
Substituted Trustees: Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray Villa, or Cesar
DeLaGarza
4920 Westport Drive
The Colony, TX 75056

OFFICER'S RETURN

Came to hand on the day of , 20 , at , o'clock .m., and executed in

County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiffs Verified Original Petition,
Request for a Temporary Restraining Order, Application for a Temporary Injunction and Application for a Permanent Injunction
at the following times and places, to-wit:
Name Date/Time Place, Course and Distance from Courthouse

 

And not executed as to the defendant(s),

 

The diligence used in finding said defendant(s) being:

 

and the cause or failure to execute this process is:

 

and the information received as to the whereabouts of said defendant(s) being:

 

 

 

 

 

FEES:
Serving Petition and Copy $
Total $
, Officer
County, Texas
By: , Deputy
Affiant

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.

In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return.
The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or the clerk of the
court, the return must either be verified or be signed under penalty of perjury and contain the following statement:

“My name is , my date of birth is , and my address is

 

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in County, State of ,on the day of

 

 

Declarant/Authorized Process Server

 

(Id # & expiration of certification)
CASE LAA Pik DIRE ABE eA 2A/ZA 9 EmAtereeV2A/2A 648 B3D9 PaEgye Boba e 11:02 am

Unofficial Copy

Tammy Robinson
District Clerk

causeno. |2L0\Y _ raver eole Dement
BURT LEE BURNETT ‘ IN THE 2m”
VS. * DISTRICT COURT OF
U.S. BANK TRUST NATIONAL s TAYLOR COUNTY, TEXAS

ASSOCIATION, AS TRUSTEE OF

CABANA SERIES III TRUST AND AS
TRUSTEE OF CHALET SERIES III
TRUST; CABANA SERIES III TRUST,
CHALET SERIES Ill TRUST; SERVIS
ONE, INC. D/B/A BSI FINANCIAL
SERVICES, MTGLQ INVESTORS, L.P.;
AND FIRST HOUSTON MORTGAGE, LTD

TEMPORARY RESTRAINING ORDER

On December 3, 2019, the Plaintiff's Application for a Temporary Restraining Order and
Affidavit of Burt Lee Burnett in support of his Application for a Temporary Restraining Order
were reviewed and considered by this Court.

Based upon the pleadings and evidence on file in this cause, this Court finds the following
facts have been established which are legally sufficient for this Court to enter this Temporary
Restraining Order:

A. Unless Defendants Servis One, Inc. d/b/a BSI Financial Services, United States Bank
Trust National Association As Trustee of Cabana Series ITI Trust, and their substitute
trustees Terry Browder, Laura Browder, Marsha Monroe, Richard E. Anderson, Ray
Vela, Cesar DeLaGarza or their officers, agents, servants, employees, successors,
assigns, and attorneys are immediately restrained from directly or indirectly
conducting the Foreclosure Sale which was posted in the Taylor County, Texas
courthouse for the December 3, 2019 sale of the real property located at 24 Winged
Foot Circle West, Abilene, Taylor County, Texas, more fully described as follows:

LOT 7, BLOCK H, THE FAIRWAYS ADDITION TO THE CITY OF ABILENE,
TAYLOR COUNTY, TEXAS, AS SHOWN BY PLAT RECORDED IN PLAT
CABINET 2, SLIDE 294-C, PLAT RECORDS, TAYLOR COUNTY, TEXAS,
SAVE AND EXCEPT 239.63 SQUARE FEET OUT OF THE WEST PART, AS
RECORDED IN VOLUME 1927, PAGE 922, OFFICIAL PUBLIC RECORDS,
TAYLOR COUNTY, TEXAS.

Plaintiff will suffer irreparable harm and property loss before notice and hearing can
be had on Plaintiff's Application for a Temporary Injunction.
CARSE LA ABE PikM DRE ABE SAY 2A/ZA 9 EmtatereaWdA/2A 646: B3D9 Paagesaictys

Unofficial Copy

B. Plaintiff will suffer irreparable harm if the real property described above is sold at the

Foreclosure Sale which is noticed to occur on December 3, 2019 in Taylor County,
Texas. There is no adequate remedy at law which would afford Plaintiff complete,
final or equal relief if his real property described above that serves as his family’s
homestead is sold at the Foreclosure Sale on December 3, 2019.

C. Without commenting on the merits of Plaintiffs’ causes of action, this Court finds
that Plaintiff has alleged recognized causes of actions in his pleadings against the
Defendants and has presented this Court evidence in his affidavit which, if
established, indicates that a dispute between the parties exists concerning the true
ownership of the property described above, the lawfulness of the Defendants’ conduct
related to the assignments of deeds of trusts and notes and the legal effect of such
assignments among the Defendants. The Defendants’ Notice of Foreclosure Sale and
intent to sell the property is based upon the validity of the assignments and
indebtedness as alleged in the Notice by Defendants. A temporary restraining order
will maintain the status quo of the real property and the parties’ legal interests in the
property described above until a determination can be made as to the respective rights
of the parties at a hearing on Plaintiff's Application for a Temporary Injunction.

D. This Court further Orders that th intiff's Application for a Temporary
Injunction will be heard in the 2&4 District Court of Taylor County, Texas on the
£3 day of December, 2019 at_/ i320 .m.on the , Fourth Floor of the
Taylor County Courthouse, Abilene, ‘'exas. Defendants are commanded to appear at
that time and show cause, if any exists, why a temporary injunction should not be
issued against said Defendants, Terry Browder, Laura Browder, Marsha Monroe,

Richard E. Anderson, Ray Vela, Cesar DeLaGarza, Substitute Trustees or their
officers, agents, servants, employees, successors, assigns, and attorneys.

The Clerk of the above-entitled Court shall issue a temporary restraining order in
conformity with the law and the terms of this order upon the filing by the Defendants of the bond
hereinafter set.

This order shall nay be effective unti] Plaintiff deposits with the Clerk, a bond in the
amount of $47” PEE

in conformity with the law.

SIGNED AND ENTERED on the 2 day of _ te 2019 at / 2“ OF.

_—
Poy. Li L piggies
ING: Milo Freanan
sing oy ASan ne

3 DW tiestrvict Court

 

 
ie

7 1959 ZORBEH PK IRE Ap i931 22720, 9 EptarerhQ3 P474:3390 Paaaedoint2
2 ae ee it teat ee Primes: eR eek esas Ln com roe tat eee. al LGM. cake See Fa Saas ae dh ett paltry eae id ELSE ca ae EPL ca cae EEL oe EEO cael LE et

     
      
    

Se cakes POs as ne ak IL

Certificate of Clerk as To Cash in Lieu of
" Temporary Restraining Order Bond

a

F 12016-D

i Burt Lee Burnett VS. U.S. Bank Trust National Association, as Trustee of Cabana Series Ill Trust
and as Trustee of Chalet Series |II Trust: Cabana Seriesill Trust, Chalet Series II] Trust; Servis
One, Inc. d/b/a BSI Financial Services' MTGLQ Investors, L.P.; and First Houston Mortgage, LTD

pA PE I SPIT OR i

os |, Tammy Robinson, District Clerk of the 350th District Court of Taylor County, Texas, i
4 hereby certify the Burt Burnett, in compliance with Rule 684, Texas Rules of Civil Procedure, has :
a deposited with me cash in the amount of $10,000.said sum fixed by the judge of the 350th District t

Es Court, a condition that the applicant will abide the decision which may be made in this cause, and fs
( that he will pay all suris of money: -and costs‘that may, be adjudged against him if the restraining (
a order/temporary injunction shall be dissolved. in-whole. or in Part. i
i , Witness My Hand and Seal: of Office this: day of Decériber 03, 2018, "
i “Taylor gen ;

* Suite 400 e

Sie eer

ae

ar

rads

by
Fs
Bs a
f
i 4
& i
al
nN
b a
a i
F :
: u
r]
4 fi
k E

yes

ig

ST mT YY PE TER BT TY
CARSE LA ABE PRM DRE ABE ERY 2A/ZA 9 Emtateree@WA/2A 646: B3D9 Paagesarri reo eM

my Robinson

District Clerk

Taylor County, Texas
Kathy Conway

CAUSE NO. 12,016-D

 

BURT LEE BURNETT 350 DISTRICT COURT

VS.

U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF
CABANA SERIES III TRUST AND
AS TRUSTEE OF CHALET SERIES
IM TRUST; CABANA SERIES II
TRUST; CHALET SERIES III TRUST;
SERVIS ONE, INC. D/B/A

BSI FINANCIAL SERVICES; MTGLQ
INVESTORS, L.P.; AND FIRST
HOUSTON MORTGAGE, LTD

IN AND FOR

CR LOR LOR LOR LN LOR ON LON OD LO LOR LOD KO? LOD KN?

TAYLOR COUNTY, TEXAS

 

BURT LEE BURNETT'S OBJECTION TO ASSIGNED VISITING JUDGE
MIKE FREEMAN PURSUANT TO TEX. GOVT. CODE SEC. 74.053

 

TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES BURT LEE BURNETT, Plaintiff herein, and files this his OBJECTION

TO ASSIGNED VISITING JUDGE MIKE FREEMAN PURSUANT TO TEX. GOVT. CODE

SEC. 74.053. Plaintiff filed this lawsuit on December 2, 2019 seeking a temporary restraining
order, a temporary injunction and a permanent injunction which prohibits the defendants from
foreclosing on his homestead and selling his homestead at a foreclosure sale. Without a hearing,
Judge Freeman entered a Temporary Restraining Order wherein he restrained the Defendants
from selling Plaintiffs homestead at the December 3, 2019 foreclosure sale as posted by
Defendants. In the TRO, Judge Freeman set a hearing on Plaintiff's Application for a Temporary
Injunction for December 13, 2019. Plaintiff hereby timely exercises his right to object to the
assignment of Judge Mike Freeman in this cause. This objection is filed within seven (7) days of
Plaintiffs actual notice of the assignment of Judge Freeman which Plaintiff received on

December 3, 2019. Further, this objection is made before the first hearing or trial in this cause.
CARSE LA ABHE Pik DRE ABE SAY 2A/ZA 9 EmatereeWdA/2A 646: B3D9 Paagesaictys

Therefore, Plaintiff's Sec. 74.053 objection is timely pursuant to the provisions of Sec. 74.053(c).
In this case, Plaintiff seeks monetary damages from the Defendants commission of acts which
constitute fraud, violations of the Texas Deceptive Trade Practices Act, the Federal Fair Debt
Collection Practices Act and the Texas Debt Collection Act. The defendants attempted to create a
security interest and lien for themselves against Plaintiff's homestead to the Plaintiffs detriment
by intentionally violating U.S. Bankruptcy laws and misrepresenting material facts to the U.S.
Bankruptcy Court, the U.S. Bankruptcy Trustee, Plaintiff (the bankrupt) and Plaintiffs’ creditors.
Specifically, Defendants intentionally and deliberately mischaracterized the Defendants' alleged
interest in the Plaintiffs' homestead and the date the Defendants acquired the alleged interest.
Defendants intentionally and deliberately disregarded 11 U.S.C. Sec. 362(a) which expressly
prohibits any act or action to create, perfect or enforce any lien against property of the debtor
(Burt Lee Burnett). Simply put, the Defendants failed to possess a security interest in Plaintiff's
homestead at the time Plaintiff filed his Rule 11 Bankruptcy Petition on June 30, 2017. Three
weeks later, on July 21, 2017, Defendants attempted to circumvent 11 U.S.C. Sec. 362(a) by
attempting to create a security interest in Plaintiff's homestead by the execution of an assignment
of deed of trust from First Houston Mortgage to Ditech on July 21, 2017. The purported
assignment occurred three weeks AFTER Plaintiff filed his bankruptcy petition which initiated
the automatic bankruptcy stay prohibiting such assignments of interests and attempts to create a
security interest in or lien against the bankruptcy debtor’s assets. The statutory remedy and
sanction under bankruptcy law is the attempted assignment is void as a matter of law. Assuming
that any Defendant possesses an alleged interest in a debt owed by Plaintiff, Defendants are
unsecured creditors attempting to foreclose and sell Plaintiff's homestead which is an exempt
asset under the Texas Property Code and is protected from foreclosure and sale by unsecured
creditors.the claims unsecured creditors. Therefore, no Defendant may foreclose and sell

Plaintiff's exempt homestead.
CASE 2A DSH PikiiM BRE ABE AW 3A/2A9 EmaAtermee27/2A 618 B39 Paagye Beicth1

WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully prays that the Court

order the relief requested herein along with all costs of Court and other relief available to the

Plaintiff.

Respectfully submitted,

/s/Rick Dunbar
FREDERICKDUNBAR

Texas Bar No.

24025336 7242 Buffalo

Gap Road Abilene,

Texas 79606 Telephone:
325/428.9450 Facsimile:
325/455.1912

e-mail: rickdunbar2013@gmail.com

CERTIFICATE OF SERVICE
This will certify that a true and correct copy of the above and foregoing instrument has been

forwarded to all attorneys of record on this the 10" day of December, 2019.

/s/ Rick Dunbar
RICK DUNBAR

 
CARSE LA ABHE Pik DRE ABE EER 2A/ZA 9 EmatereaWdA/2A 646: B3D9 Paageserri tree eM

my Robinson

District Clerk

Taylor County, Texas
Nicole Dement

CAUSE NO. 12016-D
BURT LEE BURNETT IN THE 350'" DISTRICT COURT
Plaintiff,

VS.

U.S. BANK TRUST NATIONAL
ASSOCIATION, AS TRUSTEE OF CABANA
SERIES ITI TRUST AND AS TRUSTEE
OF CHALET SERIES II TRUST; CABANA
SERIES ITI TRUST; CHALET SERIES II
TRUST; SERVIS ONE, INC., D/B/A BSI
FINANCIAL SERVICES; MTGLQ
INVESTORS, L.P.; AND FIRST HOUSTON
MORTGAGE, LTD.

Defendants,

IN AND FOR

Lr LI LP LP LP LP LI LP LP SP LP LP LP LP LP

TAYLOR COUNTY, TEXAS
DEFENDANTS’ ORIGINAL ANSWER

Come now Defendants U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS
TRUSTEE OF CABANA SERIES III TRUST, CABANA SERIES III TRUST; U.S. BANK AND
TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CHALET SERIES II TRUST,
CHALET SERIES III TRUST; SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC
(“Defendants”) and file their Original Answer.

GENERAL DENIAL

Defendants generally deny every allegation contained in Plaintiff's Live Petition and

demand strict proof by a preponderance of the credible evidence.
DEFENSES

Without assuming the burden of proof, Defendants assert the following defenses:

Plaintiffs Live Petition fails to state a claim upon which relief can be granted.

Plaintiff's claims are barred because Plaintiff has not been damaged by the conduct or

alleged conduct of Defendants.

 

DEFENDANTS’ ORIGINAL ANSWER - Page | of 6
CAUSE NO. 2019-62462
CARSE LA ABE Pik DRE ABE EER 32A/ZA 9 EmtatereeaWdA/2A 646: B3D9 Paagesricty1

Defendants deny responsibility or liability for any alleged damages sustained by Plaintiff.
However, if Plaintiff sustained any damages, then such damages should be reduced by the
amount that Plaintiff could reasonably have mitigated such damages and/or Plaintiff's failure to
mitigate damages.

Plaintiff's claims are barred by reason of Defendants’ compliance with applicable loan
documents, contracts, mortgage, agreements, statutes, and other provisions of law.

Defendants acted in good faith at all times, and Defendants did not knowingly,
intentionally, or maliciously violate any laws.

Plaintiffs claims are barred, in whole or in part, by Plaintiff's lack of actual damages.

Plaintiff's claims are barred in whole or in part by the statute of frauds, parol evidence
rule, and merger doctrine.

Plaintiff's claims are barred by unclean hands, laches, waiver, estoppel (in all its forms,
including, but not limited to equitable estoppel and/or estoppel by contract, Res Judicata), and
other applicable concepts of law.

Plaintiff's claims are barred in whole or in part by the doctrines of accord and
satisfaction, release and/or ratification.

Plaintiffs claims are barred in whole or in part by the doctrine of offset.

Plaintiffs claims are barred in whole or in part by the applicable statute of limitations.

Plaintiffs claims are barred in whole or in part by the doctrine of bona fide error.

Any claim for punitive or exemplary damages is subject to the limitations and constraints
of Due Process found in the Fifth and Fourteenth Amendments to the United States Constitution

and Article I, § 19 of the Texas Constitution.

 

DEFENDANTS’ ORIGINAL ANSWER - Page 2 of 6
CAUSE NO. 2019-62462
CARSE LA ABE Pik DRE ABE ERY ZAZA 9 EmtatereaW2A/2A 6 46:B3D9 Paagé@eicty1

Plaintiff has failed to state a claim for recovery of attorneys’ fees and costs and has stated
no basis for the recovery of attorney’s fees.

Defendants plead such other affirmative defenses which cannot be anticipated at this
time, but which may become apparent and applicable during the pendency of this lawsuit, by
reason of future discovery and by reason of allegations and answers of other parties. Defendants
specifically reserve the right to amend or supplement these affirmative defenses at any time.

For further answer, if any is necessary, Defendants allege that Plaintiff is estopped from
asserting the claims made the basis of Plaintiff's live petition pursuant to the doctrines/defenses
of equitable estoppel, estoppel by contract, release, res-judicata, ratification, failure to mitigate,
statute of frauds, lack of standing and waiver.

SPECIAL EXCEPTIONS

Defendants submit the following exceptions to Plaintiff's Live Petition in the instant
case:

1. Plaintiffs allegations are so general that Defendants do not have fair notice of the
claims being made; and

2. Plaintiff has failed to state any claim upon which relief can be granted; and

3. Plaintiff has plead no viable claim for damages and has stated no claim upon
which he could recover damages; and

4. Alleged contract was breached causing Plaintiff damages; and

5. To the extent Plaintiff asserts claims under the Texas DTPA or related statutes,
Plaintif is not a consumer under the Texas DTPA and this cause should be abated because
Plaintiff failed to send Defendants a DTPA demand letter as required by the statute prior to filing

the instant suit; and

 

DEFENDANTS’ ORIGINAL ANSWER - Page 3 of 6
CAUSE NO. 2019-62462
CARSE LA ABHE PRM DRE ABE EER 32A/ZA 9 EmtatereeW2A/2A 6 46:B3D9 Paagé Bolcty1

6. Plaintiff's pleadings do not state the facts and elements necessary to support a

cause of action.
REQUEST FOR INCREASE OF BOND

In the unlikely event the court extends any injunction prohibiting a non-judicial
foreclosure sale of the property and/or any eviction, Defendants move that the court reset the
bond amount in this case to a reasonable amount because the amount set is too low.

REQUESTS FOR MONTHLY PAYMENTS

Defendants further move that the court require the Plaintiff to make reasonable monthly
payments into the registry of the court and that such payment obligation is continued until such
time as this case is concluded.

REQUESTS FOR DISCLOSURE

Defendants, pursuant to Rule 194 of the Texas Rules of Civil Procedure, serves this
Request for Disclosure upon Plaintiff, requesting that Plaintiff disclose, within thirty (30) days of
service of this Request, the information or material described in Rule 194.2 (a) - (1) of the Texas
Rules of Civil Procedure.

PRAYER

Defendants pray the Court, after notice and hearing or trial, enter judgment in favor of
Defendants, including, but not limited to the costs of court, attorney's fees, Defendants further
pray that Plaintiff in this suit takes nothing by way of his claims and that all of the Plaintiff's
claims are dismissed with prejudice. Defendants further pray that Plaintiff's requests for
injunctive relief are all denied; Defendants further pray for such other and further relief as

Defendants may be entitled to in law or in equity.

 

DEFENDANTS’ ORIGINAL ANSWER - Page 4 of 6
CAUSE NO. 2019-62462
CARSE LA ABHE Pik DRE ABE EER 32A/ZA 9 EmtatereaW2A/2A 6 46:B3D9 Paagéyoictys

Respectfully submitted,

ANDERSON VELA, L.L.P.

4920 Westport Drive

The Colony, Texas 75056
214.276.1545 — Telephone

214. 276.1546 — Facsimile
RVela@AndersonVela.com — E-mail

ATTORNEYS FOR DEFENDANTS

U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
OF CABANA SERIES III TRUST (CABANA SERIES III TRUST);
U.S. BANK AND TRUST NATIONAL ASSOCIATION, AS TRUSTEE
OF CHALET SERIES III TRUST (CHALET SERIES III TRUST);
SERVIS ONE, INC. D/B/A BSI FINANCIAL SERVICES, INC

By: /s/ Richard E. Andersona
RICHARD E. ANDERSON
Texas State Bar No. 01209010
randerson@abvlaw.com — e-mail
RAY L. VELA
State Bar No. 00795075
RVela@AndersonVela.com — e-mail

 

 

DEFENDANTS’ ORIGINAL ANSWER - Page 5 of 6

CAUSE No.

2019-62462
CARSE LA ABE Pik DRE ABE EER 32A/ZA 9 EmtatereaW2A/2A 6 46:B3D9 Paagenaictys

CERTIFICATE OF SERVICE
I certify that on this the 11th day of December 2019, a true copy of the above document
has been delivered in person to the following pursuant to the Texas Rules of Civil Procedure for
each party listed below.
FREDERICK DUNBAR, ESQ. VIA ELECTRONIC SERVICE E-FILE:
7242 BUFFALO GAP ROAD Jrickdunbar2013@gmail.com
ABILENE, TEXAS 79606

ATTORNEY FOR PLAINTIFF BURT
LEE BURNETT

/s/ Richard E.. Anderson
Richard E. Anderson

 

 

DEFENDANTS’ ORIGINAL ANSWER - Page 6 of 6
CAUSE NO. 2019-62462
